                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No. 3:17-CR-086
                                                 )
JAMIE WILLIAM COOK                               )

                                       ORDER

      On March 28, 2018, the defendant signed a plea agreement, admitting that he

conspired to distribute and possess with intent to distribute fifty grams or more of

methamphetamine. [Doc. 40]. On April 4, 2018, this Court accepted that plea. [Doc. 44].

Several attorneys and many pro se motions later, this matter remains on the Court’s

sentencing docket.

      Now pending is an omnibus motion filed by the defendant’s court-appointed lawyer

(his fifth—and very likely final—such attorney). [Doc. 252]. In part, the motion asks for

a competency evaluation. The Court referred that issue to Magistrate Judge Debra C.

Poplin. Hearings were held, an evaluation was conducted, and the defendant was found

competent. [Docs. 256, 261, 268-70].

      Turning to the remaining issues raised in the defendant’s filing,

      1. The motion is captioned in part, “Motion to Withdraw Guilty Plea,” but
      it also seeks “leave to request that he be permitted to withdraw his guilty
      plea.” The Court CONSTRUES the defendant’s filing as a motion to
      withdraw his plea. The motion is SET for hearing on Wednesday,
      December 4, 2019, at 10:30 a.m. in Knoxville. No later than November 25,
      2019, the parties shall fully brief their positions in light of United States v.
      Quinlan, 473 F.3d 273 (6th Cir. 2007), and United States v. Bashara, 27 F.3d
      1174, 1181 (6th Cir. 1994).


                                             1
       2. The motion asks that counsel be permitted to provide the defendant (who
       is in pretrial custody) with a copy of his Presentence Investigation Report.
       For obvious reasons of prisoner safety, this Court does not entertain such
       requests. The request is DENIED.

       3. The defendant asks for numerous hearing transcripts. A motion is not the
       proper avenue to obtain such relief, and the request is DENIED.

       4. The defendant asks for funding for an investigator to explore facts relating
       to such issues as his “motion to suppress evidence.” The Court restates that
       the defendant has entered a guilty plea. He does not have a suppression
       motion pending. His request for investigator funding is DENIED.

       5. The defendant asks the Court to order that he be housed separately from
       one of his codefendants. That is ultimately a matter for the Bureau of Prisons
       and not this Court. It is further noted that the codefendant is housed in a
       Bureau of Prisons penitentiary in California, whereas the defendant is in local
       pretrial custody. The request is DENIED AS MOOT, with leave to renew
       at sentencing.

       6. Lastly, the motion asks (in the alternative) that counsel be allowed to
       withdraw. Counsel has continued to represent the defendant since the May
       13, 2019 filing of the instant motion, including at the hearings pertaining to
       the defendant’s competence. As such, the Court presumes that this issue is
       moot, and the request is DENIED as such.

       In sum, all remaining issues in the defendant’s sealed motion [doc. 252] (excepting

the issue of plea withdrawal) are DENIED. The Court CONSTRUES the sealed motion

as a motion to withdraw guilty plea.

       The defendant’s motion to withdraw his guilty plea is SET for hearing on

Wednesday, December 4, 2019, at 10:30 a.m. in Knoxville. No later than November 25,

2019, the parties shall fully brief their positions on the motion in light of United States v.

Quinlan, 473 F.3d 273 (6th Cir. 2007) and United States v. Bashara, 27 F.3d 1174, 1181

(6th Cir. 1994).



                                              2
IT IS SO ORDERED.

                        ENTER:



                              s/ Leon Jordan
                        United States District Judge




                    3
